Citation Nr: 1139134	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-33 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to inclusion of posttraumatic stress disorder (PTSD) as a component of the Veteran's service connected psychiatric disorder. 

2.  Entitlement to an initial rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to August 1999 and from January 2003 to March 2004.  He had additional duty in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2005 rating decision that was issued by the Regional Office (RO) Pittsburgh, Pennsylvania. 

The Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, he failed to appear for his hearing.  Therefore, his request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in September 2010 for further development and adjudicative action.  The indicated development has been completed and the case has been returned to the Board for further appellate review.

The issue of an entitlement to an initial rating in excess of 10 percent for adjustment disorder with mixed anxiety and depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is already compensated for all of his psychiatric symptomatology by means of his service-connected adjustment disorder with mixed anxiety and depressed mood; no separate and distinct symptoms from those already contemplated by that rating assignment have been demonstrated in the record.




CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, other than adjustment disorder with mixed anxiety and depressed mood, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
Concerning the Veteran's claim for the inclusion of PTSD in his psychiatric disorder disability rating, he was sent a letter in December 2004 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Additionally a June 2008 letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a June 2008 communication, and the claim was thereafter readjudicated in July 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board notes at the outset that the Veteran was initially service-connected for adjustment disorder with mixed anxiety and depressed mood effective March 30, 2004, the day following his separation from active service.  A 10 percent rating was assigned.

Turning to the objective evidence of record, the Veteran had an initial VA evaluation for treatment purposes in November 2004.  He indicated that he was stressed easily, with irritability, and he described an incident of road rage.  He also complained of nightmares and visualization of combat scenes while driving.  The Veteran was oriented times three and denied suicidal or homicidal ideation.  He received individual therapy in November 2004.  He complained of irritability, avoiding crowds, being less sociable, sleep problems including nightmares, a hyperstartle response, occasional hypervigilance and emotional withdrawal.  

On examination, the Veteran was neatly dressed and groomed, with organized speech, not clinically depressed, not manic, not psychotic, and not suicidal or homicidal.  He was deemed to meet the DSM-IV criteria for PTSD, as he had recurrent distressing recollections and intrusive thoughts; nightmares; avoidance of reminders of combat; emotional detachment; sleep disturbance; irritability and exaggerated startle response.  His memory and judgment were intact.  The GAF score assigned was 70.

The Veteran was afforded a VA examination in March 2005.  He reported that he was married and had close friends.  However, he was less comfortable in social activities since his period of active duty.  He reported re-experiencing images of his duty in Iraq; nightmares; feeling fatigue upon waking; feeling listless and sad without reason; being nervous in large crowds; having negative thoughts of impending doom; and feeling edgy and on guard.  Objectively, the Veteran's grooming was good; he was oriented times three; his thought process and content were normal; memory was grossly intact with problems reported with concentration and attention; speech was normal; he had no suicidal or homicidal ideation; with a low-intensity affect.  The diagnosis was adjustment disorder with mixed anxiety and depressed mood, chronic with a GAF score of 70.

The Veteran was afforded an additional VA examination in September 2010.  He  reported that he worked in insurance sales and he denied lost time from work or impairment in occupational functioning due to psychiatric symptoms.  Interpersonally, he indicated having a great relationship with his wife and a good relationship with his two small children.  He saw friends approximately once per week, played intramural softball, played basketball at lunch once a week, volunteered occasionally and played golf.  He was less social since returning from Iraq but the report indicated that this could be attributable to additional family responsibilities.  The Veteran indicated that at times he wanted to be alone but did not report any significant impairment in social functioning due to this.  He reported sleep disturbance, anxiety and irritability, as well as decreased motivation to go to work some days.  He believed that he was good at his job but could perform better if he did not feel intermittently anxious and easily frustrated with the management at his work.  He did not report any reexperiencing, avoidance or numbing symptoms related to events while he was in Iraq.  

Objectively, the Veteran's grooming was good; he was oriented times three; his thought process and content were normal; memory was grossly intact; speech was normal; he had no suicidal or homicidal ideation; with normal affect and euthymic mood.  He was diagnosed with depression, related to military service, which had resolved.  A GAF score of 80 was assessed.  The examiner indicated that although the Veteran reported some mild transient symptoms, they were not severe enough to be considered a mental disorder.  Moreover, he had not reported a clear stressor meeting the criteria for a diagnosis of PTSD.

The Board notes that the relevant diagnostic code for PTSD is the same as that used to evaluate the Veteran's adjustment disorder with mixed anxiety and depressed mood.  38 C.F.R. § 4.130.  In this regard, the Board notes that the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The assignment of separate evaluations is not precluded for separate and distinct symptomatology, but if symptomatology of two disorders is wholly duplicative or overlapping, then an award of separate ratings would not be appropriate.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Additionally, the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

For the above reasons, the Board finds that granting the Veteran service connection for PTSD would constitute impermissible pyramiding.  Indeed, the record fails to demonstrate that the instant claim involves symptoms distinct and separate from those already accounted for in the disability rating for adjustment disorder with mixed anxiety and depressed mood.  Emphasizing this point, the diagnostic criteria associated with each are identical.  Thus, assigning a rating for each would clearly involve consideration of duplicative symptomatology.  

Thus, service connection for PTSD must be denied as the Veteran is already service-connected for the same symptomatology as an acquired psychiatric disorder, namely adjustment disorder with mixed anxiety and depressed mood.


ORDER

Entitlement to inclusion of PTSD as a component of the Veteran's service connected psychiatric disorder is denied. 


REMAND

An Informal Hearing Presentation (IHP), dated September 2011, submitted by the Veteran's representative, indicates that the Veteran has been experiencing anxiety attacks on a monthly basis.  These anxiety attacks are being treated by his primary care physician.  The IHP indicates that such records could influence the outcome of the Veteran's claim for an increased rating.  Thus, such must be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Procure any necessary authorization and request records from the Veteran's primary care physician.

2.  Thereafter, the RO/AMC should readjudicate the Veteran's claim for a higher rating.  If such action does not grant the benefits claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response. Thereafter, the case should be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


